DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-4 and 6-15 are pending. Claim 5 is canceled. Claims 13-15 are newly added.
Applicant’s amendments will overcome each and every claim objection previously set forth in the Non-Final Office action mailed 12/09/2021.
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 “…One having ordinary skill in the art would not be motivated to modify Kerber with the teachings of PERROUD…. It is unclear what, if any, benefit or advantage would be gained by complicating Kerber's straightforward method of tracking a physical distance a cell phone has moved with a continuous detection of events consistent with aircraft. Put simply, one having ordinary skill in the art simply would not be motivated to combine Kerber and PERROUD. Therefore, the proposed combination is improper and should be withdrawn. Claims depending from independent claim 1 are also in condition for allowance at least based on their dependence from independent claim 1. Similarly, independent claim 7 and claims depending therefrom are also in condition for allowance for at least the reasons above.,” the Examiner respectfully disagrees for following reasons below:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kerber discloses providing a security mechanism on a mobile device, such as initiating security measures to prevent authorized use of the device when the device exceeds a specific threshold in distance (Kerber, Abstract) and PERROUD discloses protecting data when a predetermined event at the aircraft [device] occurs to destroy stored data (PERROUD, page 2, paragraphs 0051-0052 and pages 2-3, paragraphs 0061-0076). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft/device to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).
Applicant argues on page 8 “Because claim 9 depends from independent claim 7, if independent claim 7 is allowable, claim 9 is likewise allowable. Applicant contends that at least based on the foregoing, independent claim 7 is allowable. Therefore, claim 9 is likewise allowable,” the Examiner has shown above how the independent claims are not allowable and therefore this argument is considered moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KERBER (US Pub No. 2018/0114417) in view of PERROUD et al. (US Pub No. 2010/0235567).
Regarding independent claim 1, Kerber teaches a method for erasing security-relevant information in a device (Kerber, page 1, paragraph 0001 and page 10, paragraph 0111), the method comprising: continuously ascertaining at least one movement parameter of the  device over time (Kerber, page 9, paragraphs 0103 and 0106; movement of mobile device is monitored or checked to determine current position; information over time);  continuously monitoring the at least one ascertained  movement parameter over time on a basis of at least one prescribed movement pattern (Kerber, page 10, paragraph 0110; continue monitoring based on the initial position [page 8, paragraphs 0087-0088 and 0090-0093; the current position is monitored to determine distance value set]);  and triggering an erase process for the  security-relevant information if the at least one ascertained movement parameter over time is consistent with the at least one prescribed movement pattern, wherein the erase process is triggered if the at least one ascertained movement parameter is consistent with the at least one prescribed movement pattern at least for a prescribed period (Kerber, page 10, paragraph 0111, page 12, paragraph 0127 and page 8, paragraphs 0090-0093; when current position exceed threshold and distance value (i.e. remote distance) the second set of security measures include deleting internal data; threshold value is duration of time (page 11, paragraph 0124)). 
Kerber does not explicitly teach wherein the at least one prescribed movement pattern is a movement trajectory of the device that denotes a special mode of operation of the device.
PERROUD teaches wherein the at least one prescribed movement pattern is a movement trajectory of the device that denotes a special mode of operation of the device (PERROUD, pages 2-3, paragraphs 0060-0076; when trigger thresholds are crossed by sensors to detect predetermined event of aircraft such as falling/collision, altitude, location, and etc.).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft/device to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).
Regarding claim 2, Kerber in view of PERROUD teaches the method wherein the at least one ascertained movement parameter is a position, a speed, an acceleration or an orientation of the device (Kerber, page 9, paragraph 0103 and page 3, paragraph 0038; accelerator sensing speed and acceleration).
Regarding claim 3, Kerber in view of PERROUD teaches the method wherein the erase process is triggered if the at least one ascertained movement parameter is consistent with the at least one prescribed movement pattern with a predetermined accuracy (Kerber, page 10, paragraph 0111, page 12, paragraph 0127 and page 11, paragraph 0124; default threshold value is time).
Regarding claim 4, Kerber in view of PERROUD teaches each and every claim limitation of claim 1, however, PERROUD teaches the method wherein special mode of operation of the device includes an emergency landing, an emergency stop, an evasive action to limit damage in an event of an accident, or a free fall event (PERROUD, pages 2-3, paragraphs 0060-0076; when trigger thresholds are crossed by sensors to detect predetermined event of aircraft such as falling/collision, altitude, location, and etc.).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft/device to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).
Regarding claim 6, Kerber in view of PERROUD teaches the method wherein the at least one ascertained movement parameter of a medium surrounding the device is ascertained (Kerber, page 5, paragraph 0055 and page 3, paragraph 0038; movement and displacement of mobile device). 
Regarding independent claim 7, Kerber teaches an apparatus for erasing security-relevant information in a device (Kerber, page 1, paragraph 0001 and page 10, paragraph 0111), the apparatus comprising: a detection unit configured to continuously ascertain at least one movement parameter of the  device over time (Kerber, page 9, paragraphs 0103 and 0106; movement of mobile device is monitored or checked to determine current position; information over time; Figure 2; sensor 280);  a monitoring unit configured to continuously monitor the at least one ascertained  movement parameter over time on a basis of at least one prescribed movement pattern, (Kerber, page 10, paragraph 0110; continue monitoring based on the initial position [page 8, paragraphs 0087-0088 and 0090-0093; the current position is monitored to determine distance value sets]; Figure 2; control unit);  and an erasure unit configured to trigger an erase process for the  security-relevant information if the at least one ascertained movement parameter over time is consistent with the at least one prescribed movement pattern, wherein the erase process is triggered if the at least one ascertained movement parameter is consistent with the at least one prescribed movement pattern at least for a prescribed period (Kerber, page 10, paragraph 0111, page 12, paragraph 0127 and page 8, paragraphs 0090-0093; when position exceed threshold and distance value (i.e. remote distance) the second set of security measures include deleting internal data; threshold value is duration of time (page 11, paragraph 0124); Figure 2; control unit). 
Kerber does not explicitly teach wherein the at least one prescribed movement pattern is a movement trajectory of the device that denotes a special mode of operation of the device.
PERROUD teaches wherein the at least one prescribed movement pattern is a movement trajectory of the device that denotes a special mode of operation of the device (PERROUD, pages 2-3, paragraphs 0060-0076; when trigger thresholds are crossed by sensors to detect predetermined event of aircraft such as falling/collision, altitude, location, and etc.).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft/device to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).
Regarding claim 8, Kerber in view of PERROUD teaches the apparatus wherein the detection unit has at least one sensor, an acceleration sensor, a magnetic field sensor or a position sensor, that ascertains the at least one ascertained movement parameter (Kerber, page 9, paragraph 0103, page 5, paragraph 0055 and page 3, paragraph 0038; accelerator sensor).
Regarding claim 9, Kerber in view of PERROUD teaches each and every claim limitation of claim 7, however, PERROUD teaches wherein at least the erasure unit is directly connectable to a security module storing security-relevant information (PERROUD, Figure 6, page 3, paragraphs 0094-0100; data destruction device connected to memory). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD for the data destruction device to be connected to the memory to provide the advantage of the data being able to disappear when the memory is switched off (PERROUD, page 3, paragraphs 0094-0095). 
Regarding independent claim 10, Kerber in view of PERROUD teaches a device comprising an apparatus as claimed in claim 7, wherein the device is a mobile device or a device installed at a fixed location (Kerber, page 4, paragraph 0045-0046; device at fixed location or smartphones; claim 7 limitations shown above). 
Regarding independent claim 11, Kerber in view of PERROUD teaches a computer program product, comprising a computer readable hardware storage device having commuter readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 (Kerber, page 3, paragraphs 0029 & 0034-0035; claim 1 limitations shown above). 
Regarding independent claim 12, Kerber in view of PERROUD teaches a data storage medium storing the computer program product as claimed in claim 11 (Kerber, page 3, paragraphs 0029 & 0034-0035 and page 4, paragraph 0051; claim 11 limitations shown above). 
Regarding independent claim 14, Kerber in view of PERROUD teaches each and every claim limitation of claim 1, however PERROUD teaches the method wherein the erase process is triggered if a maximum acceleration of the device is reached over the prescribed period as a threshold value (PERROUD, pages 2-3, paragraphs 0064, 0068, 0074 & 0076). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft/device to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).
Regarding independent claim 15, Kerber in view of PERROUD teaches each and every claim limitation of claim 1, however PERROUD teaches the method wherein the prescribed period is chosen such that a prescribed movement pattern is distinguished from a random unusual movement (PERROUD, pages 2-3, paragraphs 0064, 0068, 0074 & 0076). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft/device to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Ciaramelletti et al. (US Pub No. 2016/0171864) discloses accident detection by  a system attempting to automatically identify the activity type by analyzing a set of parameters. The parameters analyzed by the system may include, but are not limited to, location (e.g., altitude, latitude, longitude), physical constrains (e.g., on the road, off road), terrain (e.g., ski resort, park, beach, desert), speed (e.g., ski typical values, biking typical values, motorcycling typical values), acceleration patterns (e.g., gravity acceleration on a slope, motor accelerations, human propelled accelerations), trajectory patterns (e.g., curves radius, lean angle, point of sensing height), relative spatial position and movements, and biomechanical patterns (compared with historical value registered by the user). The analysis of one or more of these parameters enables the system to determine the nature of the activity that the user is performing. (Ciaramelletti, page 8, paragraphs 0108-0109), however, the prior art taken alone or in combination fails to teach or suggest “wherein the movement trajectory is consistent with a fall curve x(t) for an object falling from a height xo exclusively under an effect of gravity for the prescribed period” in combination with the remaining claim limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437